Order entered November 30, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00693-CR

                            JACOBO RAFAEL REYES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065987

                                            ORDER
       We REINSTATE this appeal.

       By order dated October 26, 2016, we abated the appeal for a hearing to determine

whether appellant was indigent and in need of court-appointed representation. In response, the

trial court has filed a supplemental record containing findings from the hearing, including that

appellant is not indigent but needs thirty days in which to retain his own attorney. We ADOPT

the trial court’s findings and GRANT appellant thirty days in which to retain counsel and make

arrangements to pay for the reporter’s record.

                                                      /s/   ADA BROWN
                                                            JUSTICE